Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asada (JP2012-000353A).
Regarding claim 1, Asada discloses: An electronic device comprising: a motor (12, fig. 1); a memory (131, fig. 2: see translation part: “The control unit 13 takes in the recording means 131 that records the resonance frequency of the casing 1 of the washing / drying machine in advance and the speed of the induction motor 12 detected by the speed detection unit 15 and performs speed control.”)  configured to store at least one of first frequency information associated with a sound that is generated when the motor is driven or second frequency information associated with a surrounding environment of the electronic device; and a processor (reads on control unit 13, figs. 1-2) configured to control the motor to be driven by avoiding a driving speed corresponding to the frequency information stored in the memory (figs. 1-5; abstract; see translation: “Therefore, when the rotational speed is gradually increased in the dehydration step, if the resonance frequency of the case 1 of the washing / drying machine preset in the recording unit 131 is reached, the value of the slip frequency setting unit 133 is set to a desired value. By setting the frequency higher, the frequency of the drive frequency setting means 135 is set higher than the desired value, and the voltage value of the voltage setting means 134 is set lower than the desired value, so that the rotational speed of the rotary drum 3 is set to the desired value. At the same time, the drive frequency can be shifted to the high frequency side while avoiding the resonance frequency of the housing 1.”)
Regarding claim 11, Asada discloses: A controlling method of an electronic device including a motor, the method comprising: storing (131, fig. 2: see translation part: “The control unit 13 takes in the recording means 131 that records the resonance frequency of the casing 1 of the washing / drying machine in advance and the speed of the induction motor 12 detected by the speed detection unit 15 and performs speed control.”) at least one of first frequency information associated with a sound that is generated when the motor is driven or second frequency information associated with a surrounding environment of the electronic device; and driving the motor by avoiding a driving speed corresponding to the stored frequency information (figs. 1-5; abstract; see translation: “Therefore, when the rotational speed is gradually increased in the dehydration step, if the resonance frequency of the case 1 of the washing / drying machine preset in the recording unit 131 is reached, the value of the slip frequency setting unit 133 is set to a desired value. By setting the frequency higher, the frequency of the drive frequency setting means 135 is set higher than the desired value, and the voltage value of the voltage setting means 134 is set lower than the desired value, so that the rotational speed of the rotary drum 3 is set to the desired value. At the same time, the drive frequency can be shifted to the high frequency side while avoiding the resonance frequency of the housing 1.”).
Regarding claims 2-3, 12-13, Asada further discloses: wherein the processor is further configured to control the motor to operate at a driving speed other than a speed range corresponding to a frequency included in the stored frequency information, or control the motor to minimize a driving time in the speed range, wherein the processor is further configured to control the motor to be driven by avoiding a driving speed corresponding to a frequency included in the stored frequency information or a base frequency comprising harmonics that are a frequency band that is identical with the frequency (figs. 1-5; abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 10, 16-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asada in view of Giamio, III et al. (US 2014/0094973A1, hereinafter Giaimo)
Asada differs from claims 6-7, 10, 16-17, 20 in that he does not specifically disclose: further comprising: a microphone configured to measure sound information, wherein the processor is further configured to: control the motor to be driven at a preset speed range; measure sound information around the electronic device using the microphone while the motor is being driven; and  generate first frequency information using a frequency spectrum of the sound information corresponding to a time with a loudest noise out of the measured sound information, wherein the processor is further configured to store the frequency sound information comprising a largest value in the frequency spectrum as the first frequency information in the memory, further comprising: a communication device configured to receive at least one of the first frequency information or the second frequency information from an external device, wherein the processor is further configured to store the received frequency information from the external device to the memory.
However, these features of claims 6-7, 16-17 can be easily derived from the features of reference (Giamio): (microphone (202) senses or otherwise picks up various sounds, such as fan noise, people’s voices, ambient noise, and so forth (see paragraph [0018]; and fig. 2).
The feature of claims 10, 20 is merely matter of design option from a feature of reference (Giamio): (microphone (202) senses or otherwise picks up various sounds, such as fan noise, people’s voices, ambient noise, and so forth (see paragraph [0018]; and fig. 2).
Therefore these claim limitations would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be easily incorporated into teachings of Asada to control noise production and control as taught by Giamio.
Claims 4-5, 8-9, 14-15, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651